DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/27/2021. As directed by the amendment: Claims 1-2, 7-8, and 13-14 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-15 are presently pending in the application.
Applicant’s amendments to the claims have overcome the previous rejection previously set forth in the Non-Final Office Action mailed 02/05/2021.

Response to Arguments
Applicant’s amendments of the claims have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Krusell (WO 2014/161954).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krusell (WO 2014/161954).
Regarding Claim 1, Krusell discloses a sensing system for a medication delivery device comprising: a first member (housing (201); Fig.1) of the medication delivery device; a second member (ratchet tube (250)) of the medication delivery device moveable relative to the first member in proportion to at least one of an amount of a dose set and an amount of a dose delivered by operation of the medication delivery device (As a further alternative using the same general sensor design a component which is moved in accordance with both the set and the expelled dose could be used as a magnetic element, e.g. the ratchet tube; page 17, lines 22-24); a sensor (magnetometers (345); Fig.6) coupled with the first member (the magnetometers (345) is located on the logging module (310) that is connected with the housing; Fig,1B), the sensor being operable to detect a sensed parameter within a sensed area of the sensor (the first rotational member may be adapted to rotate bi-directionally during dose set- ting and resetting, i.e. corresponding to a dose size being set and subsequently adjusted by the user. By the latter arrangement the detected movement of the first rotational member could be used to control an electronic display showing the dose being set; page 3, lines 19-22); a first, passive target (ring- formed clutch element/ first rotational member (240); Fig.2) coupled with the second member (250) (Fig.3A) (The clutch element is mounted axially locked on the outer distal end portion of the ratchet tube 250; page 8, lines 12-11) and having an array of first teeth (teeth structures (242)) positioned to move through the sensed area as the second member (250) moves relative to the first member (201) (when the push button (290) is pushed to deliver a set of dose, the dial mechanism/ system with the ratchet tube (250) (the ratchet tube (250) is part of the dial system, so the ratchet tube rotates when the push button (290) is pushed)  via the clutch element (The drive element and the clutch element comprise cooperating coupling structures rotationally locking them together but allowing the clutch element to be moved axially, this allowing the clutch element to be moved axially to its distal position in which it is allowed to rotate, thereby transmitting rotational movement from the dial system (see below) to the drive system; page 7, lines 30-34), the first teeth (242) being substantially identical in shape and uniformly spaced a first distance (the teeth structures (242) are identical in shape and space as seen in Fig.4B); a second, passive target (drive element/ second rotational element (230)) coupled with the second member (250) (Fig.3B) and having an array of second teeth (skirt portions (232)) positioned to move through the sensed area as the second member moves relative to the first member (when the push button (290) is pushed to deliver a set dose, the dial member/ system with the ratchet tube , the second teeth being substantially identical in shape and uniformly spaced a second distance (there is a pair of opposed skirt portions; two skirt portions (232) are located proximally and two skirts portions are located distally opposed to the proximal skirts. The skirts are identical in size and space) (The drive element 230 comprises a pair of opposed coupling portions each comprising two proximally extending skirt portions 232 between which an axially extending coupling slot 233 is formed; page 12, lines 17-19) different from the first distance (the teeth structures (242) are located along the whole inner circumference of the clutch element (240) as seen in Figs.2 and 4B), the first target being fixed against movement relative to the second target such that the first target and the second target move together (As just mentioned, in both positions the clutch element is rotationally locked to the drive element; page 7, lines 23-24) (The drive element and the clutch element comprise cooperating coupling structures rotationally locking them together but allowing the clutch element to be moved axially, this allowing the clutch element to be moved axially to its distal position in which it is allowed to rotate, thereby transmitting rotational movement from the dial system (see below) to the drive system; page 7, lines 30-34) the sensor being operable to sense a characteristic of the sensed parameter representative of a relative position between the first and second members based on the combined positions of the first and second teeth within the sensed area, and to generate an output correlated to the sensed characteristic together (the sensor detect the rotational movements of the clutch element (240) and the drive element (230), since the clutch and drive elements are locked together in both positions) (page 17, lines 14-26) (As just mentioned, in both positions the clutch element is rotationally locked to the drive element; page 7, lines 23-24) (The ; and a processor operably connected to the sensor to receive the output from the sensor, the processor being configured to identify the position of the first member relative to the second member based on the sensor output (the sensor can detect the ratchet tube in both the set and expelled dose settings, so the processor is fully capable of identifying the position of the ratchet tube with respect to the housing) (On the body portion 330 the majority of the electronic components 340 including processors means; page 14, lines 17-18) (page 3, lines 24-31).
Regarding Claim 2, Krusell discloses the sensing system of claim 1 and further discloses in which the sensor is operable to generate a first output corresponding to a start position (when the dose is being set (start of dose setting), the and a second output corresponding to an end position of the first and second members for at least one of a dose setting or a dose delivery (the first rotational/ clutch element (240) can rotate bi-diractionally during dose setting (start position) and resetting (end of delivery), so the sensor is fully capable of generate a start and end signals (the sensor detects the clutch element which is locked in rotation with the drive element) (page 17, lines 14-26) (page 7, lines 23-24), and the processor is further configured to receive the first and second outputs from the sensor and to determine the amount of the dose set and/or delivered from the first and second sensor outputs (the first rotational member may be adapted to rotate bi-directionally during dose set- ting and resetting, i.e. corresponding to a dose size being set and subsequently adjusted by the user. By the latter .
Regarding Claim 3, Krusell discloses the sensing system of claim 1 and further discloses in which each of the first (240) and second (230) targets has a circular array (Fig.4B) of outwardly extending teeth (the skirt portions (232) are teeth that extend outward from the circular drive element (230), and teeth (242) are teeth that extend radially outward from the inner surface of the ring clutch element (240)).
Regarding Claim 4, Krusell discloses the sensing system of claim 3 and further discloses in which the first target (240) has one more tooth than the second target (the teeth (242) are located around the whole inner circumference of the clutch element (240) while there is only four skirt portions (232) on the device element (230); Fig.4B).
Regarding Claim 5, Krusell discloses the sensing system of claim 1 and further discloses in which the sensor comprises a magnetic sensor (the sensors are magnetometers (345)).
Regarding Claim 6, Krusell discloses the sensing system of claim 5 and further discloses in which the first and second (230) targets comprise a ferromagnetic material (Using the same basic sensor design and sensor positions a magnetic drive element could be used as an alternative magnetic element; page 17, lines 21-22) (in the shown embodiment the entire clutch element is manufactured in magnetic material; page 13, lines 11-12).
Regarding Claim 7, Krusell discloses a medication delivery device comprising: a first member (201) of the medication delivery device; a second member (250) of the medication delivery device moveable relative to the first member in proportion to at least one of an amount of a dose set and an amount of a dose delivered by operation of the medication delivery device (As a further alternative using the same general sensor design a component ; a sensor (345) coupled with the first member (201) (the magnetometers (345) is located on the logging module (310) that is connected with the housing; Fig,1B), the sensor being operable to detect a sensed parameter within a sensed area of the sensor (the first rotational member may be adapted to rotate bi-directionally during dose set- ting and resetting, i.e. corresponding to a dose size being set and subsequently adjusted by the user. By the latter arrangement the detected movement of the first rotational member could be used to control an electronic display showing the dose being set; page 3, lines 19-22); a first, passive target (240) coupled with the second member (250) (The clutch element is mounted axially locked on the outer distal end portion of the ratchet tube 250; page 8, lines 12-11) and having an array of first teeth (242) positioned to move through the sensed area as the second member moves relative to the first member (when the push button (290) is pushed to deliver a set of dose, the dial mechanism/ system with the ratchet tube (250) (the ratchet tube (250) is part of the dial system, so the ratchet tube rotates when the push button (290) is pushed) (The dial system (or dose setting system) comprises a ratchet tube 250, a reset tube 260, a scale drum 270 with an outer helically arranged row of dose numerals, a user-operated dial member 280 for setting a dose of drug to be expelled, a release button 290 and a torque spring 255 (see fig. 3); page 8, lines 5-8) rotate (When the push button is pushed down, the dose mechanism is released from the housing and due to the engagement to the dial system, the torsion spring will now rotate back the dial system to the starting point and rotate the dose system along with it; page 9, lines 8-11) wherein the rotational movement is transmitted to the drive system (the drive system comprises the clutch element (240) and the drive element (230)) (A drive system comprises a threaded piston rod 220 having two opposed longitudinal grooves  via the clutch element (The drive element and the clutch element comprise cooperating coupling structures rotationally locking them together but allowing the clutch element to be moved axially, this allowing the clutch element to be moved axially to its distal position in which it is allowed to rotate, thereby transmitting rotational movement from the dial system (see below) to the drive system; page 7, lines 30-34), the first teeth (242) being substantially identical in shape and uniformly spaced a first distance (the teeth structures (242) are identical in shape and space as seen in Fig.4B);3Docket: X20692 Application No.: 16/091,679a second, passive target (230) coupled with the second member (250) and having an array of second teeth (232) positioned to move through the sensed area as the second member moves relative to the first member (when the push button (290) is pushed to deliver a set dose, the dial member/ system with the ratchet tube (250) rotates wherein the rotational movement is transmitted to the drive system (the clutch element (240) and the drive element (230); discussed above), the second teeth being substantially identical in shape and uniformly spaced a second distance (there is a pair of opposed skirt portions; two skirt portions (232) are located proximally and two skirts portions are located distally opposed to the proximal skirts. The skirts are identical in size and space) (The drive element 230 comprises a pair of opposed coupling portions each comprising two proximally extending skirt portions 232 between which an axially extending coupling slot 233 is formed; page 12, lines 17-19) different from the first distance (the teeth structures (242) are located along the whole inner circumference of the clutch element (240) as seen in Figs.2 and 4B), the first target being fixed against movement relative to the second target such that the first target and the second target move together (As just mentioned, in both positions the clutch element is rotationally locked to the drive element; page 7, lines 23-24) (The drive element and the clutch element comprise cooperating coupling structures rotationally locking them together but allowing the clutch element to be moved axially, this allowing the clutch element to be moved axially to its distal position in which it is allowed to rotate, thereby transmitting rotational movement from the dial system (see below) to the drive system; page 7, lines 30-34), the sensor being operable to sense a characteristic of the sensed parameter representative of a relative position between the first and second members based on the combined positions of the first and second teeth within the sensed area, and to generate an output correlated to the sensed characteristic (the sensor detect the rotational movements of the clutch element (240) and the drive element (230), since the clutch and drive elements are locked together in both positions) (page 17, lines 14-26) (As just mentioned, in both positions the clutch element is rotationally locked to the drive element; page 7, lines 23-24) (The drive element and the clutch element comprise cooperating coupling structures rotationally locking them together but allowing the clutch element to be moved axially, this allowing the clutch element to be moved axially to its distal position in which it is allowed to rotate, thereby transmitting rotational movement from the dial system (see below) to the drive system; page 7, lines 30-34); and a processor operably connected to the sensor to receive the output from the sensor, the processor being configured to identify the position of the first member relative to the second member based on the sensor output (the sensor can detect the ratchet tube in both the set and expelled dose settings, so the processor is fully capable of identifying the position of the ratchet tube with respect to the housing) (On the body portion 330 the majority of .
Regarding Claim 8, Krusell discloses the medication delivery device of claim 7 and further discloses in which the sensor is operable to generate a first output corresponding to a start position and a second output corresponding to an end position of the first and second members for at least one of a dose setting or a dose delivery (the first rotational/ clutch element (240) can rotate bi-diractionally during dose setting (start position) and resetting (end of delivery), so the sensor is fully capable of generate a start and end signals (the sensor detects the clutch element which is locked in rotation with the drive element) (page 17, lines 14-26) (page 7, lines 23-24), and the processor is further configured to receive the first and second outputs from the sensor and to determine the amount of the dose set and/or delivered from the first and second sensor outputs (the first rotational member may be adapted to rotate bi-directionally during dose set- ting and resetting, i.e. corresponding to a dose size being set and subsequently adjusted by the user. By the latter arrangement the detected movement of the first rotational member could be used to control an electronic display showing the dose being set; page 3, lines 19-22).
Regarding Claim 9, Krusell discloses the medication delivery device of claim 7 and further discloses in which the processor is configured to determine the amount of a set dose (the first rotational member may be adapted to rotate bi-directionally during dose set- ting and resetting, i.e. corresponding to a dose size being set and subsequently adjusted by the user. By the latter arrangement the detected movement of the first rotational member could be used to control an electronic display showing the dose being set; page 3, lines 19-22).
the medication delivery device of claim 7 and further discloses in which the processor is configured to determine the amount of a delivered dose (The processor means may be configured to determine on the basis of measured values a property related to the amount of drug expelled from a reservoir by the expelling means; page 3, lines 27-29).
Regarding Claim 11, Krusell discloses the medication delivery device of claim 7 and further discloses in which the second member and the first and second targets rotate relative to the first member (in both positions the clutch element is rotationally locked to the drive element; page 7, lines 23-24) (abstract).
Regarding Claim 12, Krusell discloses the medication delivery device of claim 7 and further discloses in which each of the first and second targets has a circular array of outwardly extending teeth (the skirt portions (232) are teeth that extend outward from the circular drive element (230), and teeth (242) are teeth that extend radially outward from the inner surface of the ring clutch element (240)).
Regarding Claim 13, Krusell discloses the medication delivery device of claim 12 and further discloses in which the first target (240) has one more tooth than the second target (230) (the teeth (242) are located around the whole inner circumference of the clutch element (240) while there is only four skirt portions (232) on the device element (230); Fig.4B).
Regarding Claim 14, Krusell discloses the medication delivery device of claim 7 and further discloses in which the sensor comprises a magnetic sensor (the sensors are magnetometers (345)).
Regarding Claim 15, Krusell discloses the medication delivery device of claim 7 and further discloses which includes a housing (logging module (300); Fig.7), and the sensor is coupled with the housing (the sensors (345) are attached to the logging module (300) as seen in Fig.7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783